        Case 1:20-cv-00632-AWI-SAB Document 25 Filed 10/20/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KYLE J. KUBES,                                 )   Case No.: 1:20-cv-00632-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING PLAINTIFF TO PROVIDE
13          v.                                          ADDITIONAL INFORMATION REGARDING
                                                    )   IDENTITY OF DEFENDANT JOHN DOE,
14                                                  )   SERGEANT IN ORDER TO EFFECTUATE
     CALIFORNIA CORRECTIONAL
                                                    )   SERVICE OF THE SUMMONS AND
     INSTITUTION,
15                                                  )   COMPLAINT
                                                    )
16                  Defendant.                      )   (ECF No.
                                                    )
17                                                  )
18          Plaintiff Kyle J. Kubes is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On October 9, 2020, the Court found that service of Plaintiff’s first amended complaint was
21   appropriate as to Defendants unidentified captain, lieutenant Garcia, and unidentified sergeant for
22   denial of clean clothing in violation of the Eighth Amendment, and serve was directed pursuant to the
23   Court’s E-Service pilot program for civil rights cases in the Eastern District of California. (ECF No.
24   21.)
25          On October 19, 2020, the California Department of Corrections and Rehabilitation returned a
26   notice of intent to not waive personal service on Defendant John Doe, Sergeant employed at California
27   Correctional Institution, Facility B on or about December 30, 2019 to February 11, 2020, noting that
28

                                                        1
        Case 1:20-cv-00632-AWI-SAB Document 25 Filed 10/20/20 Page 2 of 2



1    there was “not enough information to narrow down the Defendant. Too many Sergeants on staff.”

2    (ECF No. 24.)

3             Thus, at this time, the Court cannot order service by the United States Marshal because the

4    Sergeant’s identity is unknown. Therefore, Plaintiff will be granted the opportunity to provide

5    additional information regarding the identity of the John Doe Sergeant employed at California

6    Correctional Institution, prior to the opening of discovery.

7             Accordingly, it is HEREBY ORDERED that, within thirty (30) days from the date of service

8    of this order, Plaintiff shall provide additional information regarding the identity of the John Doe

9    Sergeant, if available, in order to effectuate service of the summons and complaint prior to discovery.

10
11   IT IS SO ORDERED.

12   Dated:     October 20, 2020
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
